                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


JEFFERY RAMSEY                                                                      PLAINTIFF

VS.                                                    CIVIL ACTION: 1:18cv336-LG-RHW

FONTENOT CARROL, et al.                                                           DEFENDANTS


                                             ORDER

        Pursuant to Plaintiff’s Amended Complaint [45] filed on July 18, 2019, which added new

Defendants in this case, it is,

        ORDERED that:

        1.   The Clerk of Court is directed to issue a Notice of Lawsuit and Request to Waive

Service of a Summons for Defendants Unknown Walton, Unknown Casey, Unknown Leonard,

Evan Hubbard, Beth Victoriano, Deborah Whittle, Unknown Gladshap, and Robert Immell. The

Clerk is directed to attach a copy of this Order to a copy of the Complaint [1]; Order [9], entered

November 30, 2018 and Plaintiff’s Response [11] filed December 6, 2018; Order [13] entered

December 10, 2018; Order of Partial Dismissal [14] entered December 11, 2018; the Amended

Complaint [45] filed July 18, 2019; the issued Notice, and the Waiver of the Service of Summons

form and send via first class mail to Norris Hopkins, Hopkins, Barvie & Hopkins, PLLC,

P.O. Box 1510, Gulfport, Mississippi 39502 for Defendants Unknown Walton, Unknown

Casey, Unknown Leonard, Evan Hubbard, Beth Victoriano, Deborah Whittle, Unknown

Gladshap, and Robert Immell. The Defendants are directed to file a signed Waiver form or a

Response within 30 days.
        If counsel is receiving this Order and is unable to execute a Waiver for a Defendant

because the Defendant is not employed by the entity that counsel represents or because, after due

diligence, counsel is unable to identify the Defendant from the Notice and Complaint, a

Response should be filed. The Response from counsel should contain the name of the

Defendant and, if previously employed by the entity counsel represents, the Response should

contain the Defendant’s last known address. If the Response contains a last known address it

shall be filed under seal.

        2. Defendants shall file an answer or other responsive pleading in this cause

in accordance with the Federal Rules of Civil Procedure and the Local Rules of this Court.

        3. That subpoenas shall not be issued except by order of the Court. The United

States District Clerk shall not issue subpoenas upon request of the pro se litigant, but shall

instead forward the request to the Magistrate Judge assigned to this case for review. Plaintiff

shall submit all requests for issuance of subpoenas to the Magistrate Judge’s office for review.

        Plaintiff should understand that this Order allowing process to issue against the above

named Defendants does not reflect any opinion of this Court that the claims contained in the

Amended Complaint will or will not be determined to be meritorious. It is Plaintiff’s

responsibility to prosecute this case. Failure to advise this Court of a change of address or

failure to comply with any Order of this Court will be deemed as a purposeful delay and

contumacious act by Plaintiff and may result in the dismissal of this case.

        SO ORDERED, this the 1st day of August 2019.


                                                      /s/   Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE
